NO. 07-02-0063-CR
                                 NO. 07-02-0064-CR
                                 NO. 07-02-0065-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                  AUGUST 5, 2002

                        ______________________________


                         GREGORY RAY ROY, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

    NOS. 41,767-B, 41,768-B, 41,790-B; HONORABLE JOHN B. BOARD, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Gregory Ray Roy filed notices of appeal in the referenced matters in

which his probation was revoked in Cause No. 07-02-0065-CR and his guilt was

adjudicated in Cause Nos. 07-02-0063-CR and 07-02-0064-CR. Because the clerk’s

record had not been filed due to appellant’s failure to pay or make arrangements to pay
for the record, we abated the appeals to the trial court for a hearing. However, appellant

has now filed a motion to dismiss his appeals. That motion has been signed by both

appellant and his attorney.


       Because appellant has complied with the requirements of Rule of Appellate

Procedure 42.2(a) and because this court has not delivered its decision prior to receiving

the motion, the motion is hereby granted. Having dismissed the appeals at appellant’s

request, no motions for rehearing will be entertained, and our mandates will issue

forthwith.



                                                John T. Boyd
                                                 Chief Justice

Do not publish.